Citation Nr: 9913710	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-26 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The appellant had service in the New York Army National 
Guard, including active duty for training from June 24 to 
August 16, 1985.

RO decisions in 1989 denied service connection for diabetes 
mellitus.  The appellant submitted a notice of disagreement 
with this determination in January 1990 and the RO sent him a 
statement of the case in March 1990.  The appellant did not 
complete the appeal of this matter by submitting a 
substantive appeal or VA Form 9, and the RO decision, denying 
service connection for diabetes mellitus, became final.  
38 U.S.C.A. § 7105 (West 1991).

In 1995, the appellant submitted an application to reopen the 
claim for service connection for diabetes mellitus.  This 
appeal comes to the Board of Veterans' Appeals (Board) from 
an April 1995 RO rating decision that determined new and 
material evidence had been received to reopen the claim, but 
denied service connection for diabetes mellitus on a de novo 
review of the evidence.


REMAND


Reports from Richard P. Handler, M.D., dated in July 1995, 
and Barry J. Kilbourne, M.D., dated in September 1995, link 
the appellant's diabetes mellitus to a viral infection in 
July 1985 while he was on active duty for training.  The 
appellant's claims folder was reviewed by a physician at a VA 
medical facility in November 1998 who concluded that it was 
impossible to determine with full certainty whether medical 
events in service contributed to the development of the 
appellant's diabetes mellitus.  In a telephone contact with a 
VA representative in February 1999, the VA physician opined 
that an endocrinologist would not be able to provide a 
different answer with regard to the etiology of the 
appellant's diabetes mellitus.



Where there is a reasonable possibility that a current 
condition of the appellant is related to a condition 
experienced in service, VA should seek a medical opinion as 
to whether the appellant's current condition is in any way 
related to the condition experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  While a VA physician has 
opined that there is "no strong evidence" of a viral 
infection in service, that it is "impossible to say" 
whether an event in service was responsible for the diabetes, 
and that it is "impossible to determine with full 
certainty" whether events in service did not contribute to 
the diabetes, it is the judgment of the Board that an opinion 
expressed in terms which may be correlated with the general 
standard of proof in veteran's claims would be helpful in the 
adjudication of the appellant's claim.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The appellant's claims folder should 
be sent to a VA medical facility for 
review by an endocrinologist in order to 
obtain an opinion as to the etiology of 
the appellant's diabetes mellitus, 
including any causal connection with a 
viral (?) infection in July 1985 while on 
active duty for training.  The physician 
should give a fully reasoned opinion on 
the etiology of the appellant's diabetes 
mellitus, specifically stating whether it 
is at least as likely as not that an 
incident of active service contributed to 
the development of this condition.  The 
physician should support the opinion by 
discussing medical principles as applied 
to specific medical evidence in the 
appellant's claim.

2.  If action remains adverse to the 
appellant, he and his representative 
should be sent an appropriate 
supplemental statement of the case.


The appellant and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




